Citation Nr: 0414706	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  02-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for multiple 
sclerosis, currently rated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than November 
12, 1991 for a compensable disability rating for headaches.

3.  Entitlement to an effective date earlier than November 
12, 1991 for a total disability rating for compensation based 
on individual unemployability.  

4.  Whether there was clear and unmistakable error in an 
October 18, 1984 rating decision which reduced the veteran's 
disability rating for multiple sclerosis from 100 percent to 
30 percent, reduced his disability rating for headaches from 
10 percent to noncompensable, and reduced his disability 
rating for impotency from 20 percent to noncompensable.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1965 to March 1968 and from October 1974 to November 1975.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  That rating decision, in 
part, denied entitlement to an increased ratings for the 
veteran's service connected multiple sclerosis and headaches.  
Subsequently, a December 1992 rating decision denied 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

The case was previously before the Board in December 1999, 
when it was remanded for additional development.  A May 2001 
rating decision granted an increased rating for the veteran's 
headaches and granted TDIU.  That rating decision also denied 
an increased rating in excess of 30 percent for the veteran's 
service-connected multiple sclerosis.  The veteran disagreed 
with the effective dates assigned for his increased rating 
for headaches and his TDIU.  As such, the issue of an 
increased rating for multiple sclerosis remains on appeal 
from the original March 1992 rating decision while the issues 
involving entitlement to earlier effective dates stem from 
the May 2001 rating decision.  

At his hearing before the Board in December 2003, the veteran 
raised the issue of whether there was clear and unmistakable 
error (CUE) in a June 1988 Board decision which denied a 
rating in excess of 10 percent for multiple sclerosis.  This 
motion for CUE in a Board decision is deferred pending 
completion of the actions ordered in this Remand.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

In December 2003, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA requires that VA notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require VA to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA). 

The Board is aware that the veteran's appeal has been pending 
for over a decade originally arising from rating decisions in 
March and November 1992.  However, during the pendency of the 
veteran's appeal the VCAA was enacted.  The veteran has never 
been provided the notice required by the VCAA with respect to 
his claim for an increased rating or his claims for earlier 
effective dates.  This must be done.  

Additionally, the veteran testified at his hearing before the 
Board in December 2003, that the symptoms of his 
service-connected multiple sclerosis have increased in 
severity subsequent to his last VA examination in 2001.  The 
Court has held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, the Board concludes that an additional VA examination 
would provide a record upon which a fair, equitable, and 
procedurally correct decision on the claims for entitlement 
to an increased rating for multiple sclerosis can be made.  
38 C.F.R. §§ 3.326, 3.327 (2003). 

In stating the reasons for his appeal on the issues involving 
earlier effective dates, the veteran raised the issue of CUE 
in an October 18, 1984 rating decision which reduced the 
veteran's disability ratings for his service connected 
disabilities.  That rating decision reduced the veteran's 
disability rating for multiple sclerosis from 100 percent to 
30 percent, reduced his disability rating for headaches from 
10 percent to noncompensable, and reduced his disability 
rating for impotency from 20 percent to noncompensable.  In a 
letter dated March 2003 the RO decided that CUE did not exist 
in the October 1984 rating decision.  Correspondence dated in 
March and June 2003, can be construed as a notice of 
disagreement with the RO's decision that there was no CUE in 
the October 1984 rating decision.  Therefore, a statement of 
the case on the issue of CUE in the October 1984 RO rating 
decision must be issued to the veteran.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999) (holding that, where notice 
of disagreement is filed with claim and no statement of the 
case has been issued, Board should remand, not refer, that 
issue to the RO to issue statement of the case).

The Board acknowledges that this case has been pending for 
over a decade and the veteran is understandably frustrated 
with the pace with which the appeal has progressed.  However, 
based on recent changes in the law and legal precedent set 
forth by the United States Court of Appeals for Veterans 
Claims, the case must be remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with respect to the issue of 
an increased rating for multiple 
sclerosis and the issues involving 
earlier effective dates.  In particular, 
the notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 must 
be fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of his 
service-connected multiple sclerosis.  
All pertinent symptomatology and findings 
associated with multiple sclerosis should 
be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must consider 
impairment of motor, sensory, and mental 
function due to multiple sclerosis.  The 
examiner must comment upon the presence 
or absence of loss of use of one or more 
extremities, impairment of vision, speech 
disturbances, disturbances of gait, 
tremors, visceral manifestations, etc., 
referring to the appropriate bodily 
system.  The report prepared should be 
typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The should issue the veteran a 
statement of the case on the issue of CUE 
in the October 1984 RO rating decision 
and provide the veteran with the 
appropriate period of time to respond and 
perfect his appeal if he so desires.  

6.  The RO should readjudicate the claim 
in light of any evidence received.  If 
any benefit is denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


